                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

CITIBANK, N.A., AS TRUSTEE FOR            )
CMLTI ASSET TRUST,                        )
                                          )
            Plaintiff,                    )         CIVIL ACTION NO.
                                          )
V.                                        )         3:19-CV-1387-G (BN)
                                          )
E. KYLE WALL,                             )
                                          )
            Defendant.                    )


ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION
          OF THE UNITED STATES MAGISTRATE JUDGE

      After making an independent review of the pleadings, files, and records in this

case, and the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge dated December 9, 2019 (docket entry 21), the Court finds that the

Findings, Conclusions, and Recommendation of the Magistrate Judge are correct and

they are accepted as the Findings, Conclusions, and Recommendation of the Court.

      IT IS, THEREFORE, ORDERED that the Findings, Conclusions, and

Recommendation of the United States Magistrate Judge are accepted and that the

Defendant’s Motion to Dismiss is DENIED.

      SO ORDERED.

January 7, 2020.

                                       ___________________________________
                                       A. JOE FISH
                                       Senior United States District Judge
